United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 96-3631
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * District of South Dakota.
                                          *
David J. Schwarting,                      *     [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                          Submitted: June 6, 1997
                              Filed: July 16, 1997
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       David J. Schwarting was charged with burglary in Indian Country, in violation
of 18 U.S.C. §§ 1151 and 1153, and being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ U.S.C. 922(g)(1) and 924(a)(2). The charges were brought
after tribal officers searched the residence Schwarting leased from his father, and
discovered rifles that had been stolen during a residential burglary the previous evening.
Schwarting later confessed to the burglary.

      Schwarting subsequently filed a motion to suppress, arguing that the warrantless
search of his leased residence violated his Fourth Amendment rights, and that his
subsequent confession was the fruit of the illegal search. He also moved to dismiss the
indictment on the ground that the tribal officers who conducted the search were without
jurisdiction over the property, because it was fee patent and non-Indian owned, being
deeded to and personally owned by his father. Following a hearing before a magistrate
judge,1 the district court2 denied both motions. Schwarting entered a conditional guilty
plea, and was sentenced to 100 months imprisonment and three years supervised
release, and ordered to pay $350 in restitution. Schwarting appeals the district court's
denial of both motions.

      We conclude the district court was correct in denying Schwarting's motion to
dismiss. Tribal officers had jurisdiction over the property searched, even though it was
fee patent and non-Indian owned, because it was within the Pine Ridge Indian
Reservation's outer boundaries. See 18 U.S.C. § 1151(a); Seymour v. Superintendent
of Wash. State Penitentiary, 368 U.S. 351, 357-58 (1962). We also conclude the
warrantless search of the residence was constitutional because the uncontradicted
evidence at the suppression hearing was that the investigating officer had obtained
consent to search from both Schwarting and his father. See United States v. Ball, 90
F.3d 260, 262 (8th Cir. 1996) (motion-to-suppress standard of review); Illinois v.
Rodriguez, 497 U.S. 177, 181 (1990); United States v. Wright, 971 F.2d 176, 180 (8th
Cir. 1992). Consequently, we conclude that the seizure of the weapons from the
residence was constitutional, see Wright, 971 F.2d at 180 ("authority to consent to a
search of a general area obviously extends to objects in plain view within the area"),
and that there is no basis for Schwarting's argument that his confession was illegally
tainted.



      1
        The Honorable Marshall P. Young, United States Magistrate Judge for the
District of South Dakota.
      2
       The Honorable Richard H. Battey, Chief Judge, United States District Court for
the District of South Dakota.

                                          -2-
       We do not consider the affidavit Schwarting appended to his appellate brief. See
Terry v. Young, 932 F.2d 1273, 1273 (8th Cir. 1991) (per curiam) (appellate court need
not consider evidence raised for first time on appeal).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-